 
[tibfclogo.jpg]
 
EDWARD V. LETT
CHIEF EXECUTIVE OFFICER
& PRESIDENT





January 25, 2006




Mr. David P. Johnson
Executive Vice President and
Chief Financial Officer
TIB Bank of the Keys
99451 Overseas Highway
Key Largo, Florida 33037


Dear Dave:


This letter is to confirm our understanding regarding your employment agreement
and certain changes that we will be implementing at the holding company level.
As you know, we will be hiring a new Chief Financial Officer at the holding
company. You will remain as Chief Financial Officer of TIB Bank of the Keys. We
understand that if and when we implement the change in the Chief Financial
Officer position at the holding company, this would give you the right to
exercise the “good reason” termination under Section 8(b) of your current
Employment Agreement. As I have indicated to you previously, both I and the
board are very much interested in you continuing to serve as Chief Financial
Officer of the Bank. We would like you to have the time to decide following the
change in the holding company officer position whether you would like to
continue with your current employment agreement, without prejudice to the good
reason termination provision.


Accordingly, this letter serves as the agreement between the holding company,
the Bank and you that if the holding company retains the services of a new Chief
Financial Officer, then you will have until June 30, 2007 to exercise your
rights under Section 8(b) of the employment agreement to terminate the agreement
for good reason as set forth in that provision. Please understand that this does
not prejudice the holding company’s and the Bank’s right to terminate your
employment prior to June 30, 2007 under the remaining provisions of Section 8 of
the employment agreement.


We are very much appreciative of the contribution that you have made to the TIB
organization and are hopeful that you will continue the association in the
future.


Sincerely,





 /s/ Edward V. Lett     Edward V. Lett
Chief Executive Officer and
President
   



 
EVL:kjs
 